                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    UNVERFERTH MFG. CO., INC.,

                  Plaintiff,                                 No. C19-4005-LTS

    vs.                                             MEMORANDUM OPINION AND
                                                        ORDER REGARDING
    MERIDIAN MFG., INC.,                            CONSTRUCTION OF DISPUTED
                                                      PATENT CLAIM TERMS
                  Defendant.



                                    I.     INTRODUCTION
           This action is before me for submission to the parties of a ruling on patent claims
construction after a Markman hearing. 1 Plaintiff Unverferth Manufacturing Company,
                                           0F




Inc. (Unverferth), holds United States Patent Nos. 8,221,047 (‘047 patent), 8,967,940
(‘940 patent) and 9,745,123 (‘123 patent) which relate to a seed or grain tender with a
pivoting conveyor. Defendant Meridian Manufacturing, Inc. (Meridian), holds United
States Patent Nos. 6,964,551 (‘551 patent), which relates to a trailer for transporting seed
boxes and 8,292,065 (‘065 patent), which relates to a cross cleated conveyor belt for a
tubular conveyor. The parties dispute the construction of 16 claim terms across the five
identified patents.


                                     II.   BACKGROUND
A.         Procedural History
           Unverferth filed its complaint (Doc. No. 1) on January 23, 2019. Meridian filed
its answer (Doc. No. 12) and counterclaim on February 14, 2019. Unverferth filed its
answer (Doc. No. 18) to Meridian’s counterclaim and its own counterclaim on March 7,

1
 See Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d,
517 U.S. 370 (1996).



          Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 1 of 51
2019. Meridian filed its answer (Doc. No. 19) to Unverferth’s counterclaim on March
28, 2019.
       On September 6, 2019, the parties presented a technical tutorial on the background
of the technology at issue in the case.    See Doc. No. 32. They also submitted a joint
claim construction statement. See Doc. No. 33. The parties then filed their opening
claim construction briefs (Doc. Nos. 36, 37) and responsive briefs (Doc. Nos. 39, 40)
prior to the Markman hearing.


B.     The Unverferth Patents
       All three Unverferth patents are titled “seed carrier with pivoting conveyor.” The
‘123 patent is a continuation of the ‘940 patent, which is a continuation of the ‘047 patent.
The specifications in these three patents are substantially identical. The claimed invention
is used by farmers to deliver seed or grain from its place of storage to planting machinery
in the field. Once the seed is loaded into the main hopper via conveyor (the loading
position), the conveyor can be rotated allowing the seed tender to transport seed or grain
to the field. In the field, the conveyor can be rotated (the unloading position) so the seed
or grain is gravity-fed from the main hopper into the conveyor hopper and then discharged
into planting machinery. The two different positions are reflected in the images below
with Figure 3 reflecting the loading position and Figure 2 reflecting the unloading
position:




                                             2
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 2 of 51
Unverferth alleges infringement of claims 1-7, 9-14, 16, 19-20, 22-24, 26-30 and 34 of
the ‘047 patent, claims 1-8, 10-16 and 18-23 of the ‘940 patent and claims 1, 3-10 and
12-21 of the ‘123 patent.
      The ‘047 patent describes the seed carrier in the abstract as follows:
             A seed carrier includes a main hopper coupled with a frame via leg
      members. The main hopper has a discharge. A base plate is coupled with
      the frame. A support arm is rotatably coupled with the base plate at a first
      end. A belt driven conveyor having a conveyor hopper at a first end and a
      discharge at a second end is rotatably coupled with a second end of said
      support arm at an approximate center of gravity thereof. A latch
      mechanism is provided for detachably coupling the first end of the conveyor
      with the first end of the support arm such that the conveyor hopper is
      position below the main hopper discharge. When the conveyor is uncoupled
      from the first end of the support arm, the conveyor can rotate to a loading
      position wherein the discharge thereof can be positioned over the main
      hopper.

Doc. No. 36-2 at 2. Generally speaking, Meridian argues that Unverferth’s specifications
provide notice of only one embodiment in which the base is positioned directly below the
main hopper discharge. In light of this notice in the ‘047 patent and prior litigation
between the parties, Meridian states it redesigned a bulk seed tender with components
beyond the scope of Unverferth’s ‘047 patent. Meridian contends that Unverferth filed
continuation applications to expand the scope of its patent beyond its original disclosure
and to encompass Meridian’s new design.
      Unverferth contends that Meridian seeks to read extraneous limitations into the
claims. It notes that another company took a similar approach when sued by Unverferth
for infringing two of the three patents asserted here and cites the Markman order from
that case, in the Northern District of Ohio, in support of many of its proposed
constructions. See Doc. No. 36-7.




                                            3
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 3 of 51
C.    The Meridian Patents
      The Meridian patents are for a trailer for transporting seed boxes (the ‘551 patent)
and a cleated belt used in a conveyor (the ‘065 patent). The abstract for the ‘551 patent
provides:
      An improved trailer for transporting bulk seed boxes is provided. The
      trailer includes a bed, a hopper extending below the bed for receiving seed
      from the bulk seed box, and an auger for unloading seed from the hopper.
      The bed includes upwardly and outwardly extending guide plates to provide
      self-centering of the seed box when the box is loaded onto the bed with a
      forklift truck. The bed includes lock bars moveable between locked and
      unlocked positions to secure the seed box to the bed. The hopper includes
      a slide gate with a control arm connected to the gate and extending to the
      auger side of the trailer for moving the slide gate between open and closed
      position. The auger includes a foldable upper section which is pivotal
      between a folded transport position and an extended raised operative
      position. The folding of the upper auger section is facilitated by a gas
      cylinder and a lever arm.

Doc. No. 37-27. The trailer is shown as follows:




                                           4
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 4 of 51
The disputed issue in the ‘551 patent relates to pivoting lock bars for securing seed
containers to a trailer. Meridian asserts infringement of claims 12-14 and 18 of the ‘551
patent.
          The abstract of the ‘065 patent provides:
          An improved conveyor belt is provided for use in a tubular conveyor. The
          belt includes a plurality of cleat sets extending at a non-perpendicular angle
          across the axis of the belt. Adjacent cleat sets are offset with respect to one
          another, such that the axis of adjacent cleat sets are non-parallel. Each cleat
          set includes a plurality of spaced apart, upstanding cleat members. The
          orientation of the cleat sets helps maintain material toward the center of the
          belt, while the orientation of the cleat members eliminates vacuum behind
          the cleat members.

Doc. No. 37-28. The belt is shown as follows:




The disputed issue in the ‘065 patent relates to a specific design of a cleat conveyor belt.
Meridian asserts infringement of claim 1 of the ’065 patent.
          Meridian contends that Unverferth began selling box seed trailers with Meridian’s
patented lock bars and conveyors having Meridian’s patented cleated belt design.
Unverferth argues that its (Unverferth’s) accused products are outside the scope of the


                                                5
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 5 of 51
claims and that Meridian attempts to read out limitations from the claims to allege
infringement.
      The following 16 terms are disputed across the five patents at issue:
          • base
          • vertical
          • horizontal
          • parallel
          • below
          • locking mechanism
          • first conveyor axis of rotation
          • first axis of rotation
          • second axis of rotation
          • third axis of rotation
          • lock bars on the bed
          • pivotally connected
          • pins on the bed
          • operatively connected
          • extends laterally away from the first sidewall
          •     “a first set of cleats” and “a second set of cleats”


                           III.    APPLICABLE STANDARDS
      Before the fact finder can consider a claim of patent infringement, the court must
determine what the claim (the patent) is. Thus, an infringement case has two distinct
stages. First, the court finds the proper construction of the patent. Second, the fact
finder considers whether the patent was violated. See Cook Biotech Inc. v. Acell, Inc.,
460 F.3d 1365, 1372 (Fed. Cir. 2006).




                                              6
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 6 of 51
       The court interprets the words of the claim to determine their meaning and scope.
See Presidio Components, Inc. v. American Tech. Ceramics Corp., 702 F.3d 1351, 1358
(Fed. Cir. 2012) (citing Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1454 (Fed.
Cir. 1998)); Markman, 517 U.S. at 391. “When the parties present a fundamental dispute
regarding the scope of a claim term, it is the court’s duty to resolve it.” O2 Micro Int’l,
Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008). “There
are limits to the court’s duties at the patent claim construction stage. For example, courts
should not resolve questions that do not go to claim scope, but instead go to infringement,
or improper attorney argument.” Eon Corp. IP Holdings v. Silver Spring Networks, 815
F.3d 1314, 1319 (Fed. Cir. 2016) (citations omitted). However, claim construction is a
quasi-factual question, and the court is allowed to make factual findings and resolve fact-
based disputes. Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 326 (2015).
After the claim is construed, the fact finder then “compares the properly construed claims
to the allegedly infringing device.” Presidio Components, 702 F.3d at 1358. Thus, my
task is to “define[] the claim with whatever specificity and precision is warranted by the
language of the claim and the evidence bearing on the proper construction,” and then,
“the task of determining whether the construed claim reads on the accused product is for
the finder of fact.” Markman, 517 U.S. at 370.
       The interpretation and construction of patent claims is a matter of law solely for
the court. Id. at 390. “It is the claims that define the metes and bounds of the patentee’s
invention.” Thorner v. Sony Computer Entertainment America, L.L.C., 669 F.3d 1362,
1367 (Fed. Cir. 2012) (citing Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.
2005) (en banc)).     Claim interpretation proceeds under the guidelines set forth in
Markman. Accordingly:
       To ascertain the meaning of claims, we consider three sources: the claims,
       the specification, and the prosecution history. Expert testimony, including
       evidence of how those skilled in the art would interpret the claims, may
       also be used. In construing the claims in this case, all these sources, as



                                             7
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 7 of 51
       well as extrinsic evidence in the form of [] sales literature, were included
       in the record of the trial court proceedings.

Markman, 52 F.3d at 979 (citations and internal quotations omitted).
       The construction process begins with the language of the claims. See Renishaw
P.L.C. v. Marposs Societá Per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). Claim
terms are generally given their plain and ordinary meanings to one of skill in the art when
read in the context of the specification and prosecution history. See Phillips, 415 F.3d
at 1313. “There are only two exceptions to this general rule: 1) when a patentee sets out
a definition and acts as his own lexicographer, or 2) when the patentee disavows the full
scope of the claim term either in the specification or during prosecution.” Thorner, 669
F.3d at 1365. The standards for finding lexicography and disavowal are exacting. Hill-
Rom Servs. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014). “To act as its own
lexicographer, a patentee must clearly set forth a definition of the disputed claim term
other than its plain and ordinary meaning” and must “clearly express an intent to redefine
the term.” Thorner, 669 F.3d at 1365. Disavowal requires that “the [intrinsic record]
makes clear that the invention does not include a particular feature.” SciMed Life Sys.,
Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed Cir. 2001).
      The ordinary meaning of a claim term is not “the meaning of the term in the
abstract.” Eon Corp., 815 F.3d at 1321. Instead, “the ‘ordinary meaning’ of a claim
term is its meaning to the ordinary artisan after reading the entire patent.” Id.; see also
Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299 (Fed. Cir. 1999)
(“Determining the limits of patent claim required understanding its terms in the context
which they were used by the inventor, considered by the examiner, and understood in the
field of the invention.”); Anderson v. Int’l Eng’g & Mfg., Inc., 160 F.3d 1345, 1348-49
(Fed. Cir. 1998) (“a word describing patented technology takes its definition from the
context in which it was used by the inventor.”). “[T]he person of ordinary skill in the
art is deemed to read the claim term not only in the context of the particular claim in
which [it] appears, but in the context of the entire patent, including the specification.”

                                            8
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 8 of 51
Phillips, 415 F.3d at 1313. While claim terms are understood in light of the specification,
a claim construction must not import limitations from the specification into the claims.
Id. at 1323. The Federal Circuit views intrinsic evidence as “the most significant source
of the legally operative meaning of disputed claim language.”          Vitronics Corp. v.
Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).
       When the meaning of a claim term is in doubt, the specification is the “single best
guide to the meaning of a disputed term” and is typically dispositive on the issue of claim
construction. Id. “It is a bedrock principle of patent law that the claims of a patent
define the invention to which the patentee is entitled the right to exclude.” Innova/Pure
Water, Inc. v. Safari Water Filtration Systems, Inc., 381 F.3d 1111, 1115-16 (Fed. Cir.
2004). However, “it is improper to read limitations from a preferred embodiment
described in the specification—even if it is the only embodiment—into the claims absent
a clear indication in the intrinsic record that the patentee intended the claims to be so
limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).
Because claim terms are construed based on the intrinsic evidence to the particular patent
at issue, one court’s construction of a word in one patent is not conclusive, and may not
even be probative, of that word’s meaning in another patent. e.Digital Corp. v. Futurewei
Tech., Inc., 772 F.3d 723, 727 (Fed. Cir. 2014). It is improper to rely on extrinsic
evidence when any ambiguity in the claims can be resolved by reference to the intrinsic
record alone. Vitronics Corp., 90 F.3d at 1583.
       Determining the ordinary meaning as understood by an ordinary person of skill in
the art is the heart of claim construction. Aylus Networks, Inc. v. Apple Inc., 856 F.3d
1353 (Fed. Cir. 2017). In the most desirable situation, the ordinary meaning of a claim’s
language may be apparent to lay judges, and the claim construction may involve little
more than the application of the widely accepted meaning of commonly understood
words. Brown v. 3M, 264 F.3d 1349, 1352 (Fed. Cir. 2001). “A determination that a
claim term ‘needs no construction’ or has the ‘plain and ordinary meaning’ may be
inadequate when a term has more than one ‘ordinary’ meaning or when reliance on a

                                            9
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 9 of 51
term’s ‘ordinary’ meaning does not resolve the parties’ dispute.” Id. at 1361. This does
not mean, however, that a court must attempt the impossible task of resolving all
questions of meaning with absolute, unambiguous finality. Eon Corp., 815 F.3d at 1318.
“[A] sound claim construction need not always purge every shred of ambiguity.” Id.
(quoting Acumed LLC v. Stryker Corp., 483 F.3d 800, 806 (Fed. Cir. 2007)); see also
Vivid Techs., Inc. v. Am. Science & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999)
(“[O]nly those terms need be construed that are in controversy, and only to the extent
necessary to resolve the controversy.”).
      “[T]he construction of claims is simply a way of elaborating the normally terse
claim language: in order to understand and explain, but not to change, the scope of the
claims.” Scripps Clinic & Research Foundation v. Genetech, Inc., 927 F.2d 1565, 1580
(Fed. Cir. 1991). Courts have wide latitude in the type of sources that can be used in
construing claim meaning. Phillips, 415 F.3d at 1324 (the court is not “barred from
considering any particular sources or required to analyze sources in any specific
sequence.”). The claim construction process is not confined to the intrinsic record alone,
however extrinsic evidence may not be used “to contradict claim meaning that is
unambiguous in light of the intrinsic evidence.” Id. However, courts must be wary of
extrinsic evidence because “legal error arises when a court relies on extrinsic evidence
that contradicts the intrinsic record.” Profectus Tech. LLC v. Huawei Techs. Co., 823
F.3d 1375, 1379 (Fed. Cir. 2016).
      The doctrine of claim differentiation creates a presumption that distinct claims,
particularly an independent claim and its dependent claim, have different scopes. World
Class Tech. Corp. v. Ormco Corp., 769 F.3d 1120, 1125 (Fed. Cir. 2014). “‘In the
most specific sense, claim differentiation refers to the presumption that an independent
claim should not be construed as requiring a limitation added by a dependent claim.’”
Enzo Biochem, Inc. v. Applera Corp., 780 F.3d 1149, 1156-57 (Fed. Cir. 2015) (quoting
Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1381 (Fed. Cir. 2006)
(citing Nazomi Commc’ns, Inc. v. Arm Holdings, PLC, 403 F.3d 1364, 1370 (Fed. Cir.

                                           10
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 10 of 51
2005))). However, claim differentiation is merely a presumption. CardSoft (assignment
for the Benefit of Creditors), LLC v. VeriFone, Inc., 807 F.3d 1346, 1352 (Fed. Cir.
2015). “It is ‘a rule of thumb that does not trump the clear import of the specification.’”
Id. (quoting Eon-Net LP v. Flagstar Bancorp, 653 F.3d 1314, 1323 (Fed. Cir. 2011));
see also Marine Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir.
2012) (en banc) (“[C]laim differentiation is not a hard and fast rule and will be overcome
by a contrary construction dictated by the written description or prosecution history.”
(citation and quotation omitted.)). “There is presumed to be a difference in meaning and
scope when different words or phrases are used in separate claims.” Tandon Corp. v.
U.S. Int’l Trade Comm’n, 831 F.2d 1017, 1023 (Fed. Cir. 1987).


                                    IV.    ANALYSIS
A.    Unverferth Patents
       1.    Base

   Unverferth’s Proposed Construction               Meridian’s Proposed Construction
  Ordinary and customary meaning, no             The rotating structure supporting the
  construction necessary                         support arm, i.e. the part labeled as 401 in
                                                 the ‘047, ‘940 and ‘123 patents


      The term “base” is found in claims 1, 2, 9, 16, 20 and 26 of the ‘047 patent:
 Claim 1      a base mounted on said frame below said main hopper discharge;
              a first coupling connecting said first end of said support arm with said
              base, said first coupling being rotatable in relation to said base about a
              first vertical axis of rotation . . . .
 Claim 2      The seed or grain tender of claim 1, wherein said support arm extends
              upwardly at an acute angle from said base.
 Claim 9      The seed or grain tender of claim 1, wherein said first vertical axis extends
              through said base.
 Claim 16     The seed or grain tender of claim 1, further comprising a locking
              mechanism for locking or unlocking said support arm in relation to said
              base.
 Claim 20     a base mounted on said frame below said main hopper discharge;


                                            11
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 11 of 51
             a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable in relation to said base about a
             first vertical axis of rotation . . . .
 Claim 26    The seed or grain tender of claim 20, wherein said first vertical axis
             extends through said base.


Doc. No. 36-2 at 16-17. It is also found in claims 1, 8 and 16 of the ‘940 patent:
 Claim 1     a base mounted below said main hopper discharge
 Claim 8     a base positioned below said main hopper
 Claim 16    a base positioned below said main hopper


Doc. No. 36-3 at 17. The specification references “base” as follows:
      • FIG. 4 is a view of a base system for the seed carrier according to an
        embodiment of the present invention. Col. 2, ll. 27-28.

      • FIG. 4 is a view of the pivoting base of the support arm 102. As shown, the
        support arm 102 can be pivotably coupled to a base 401 at a center point so
        that the support arm 102 is rotatable about a vertical axis. Wheels 403
        provide support and can run along a track 402 to facilitate the support arm’s
        102 motion about the perimeter of the base 401. The support arm 102 can be
        locked into a selected position of the base 401 by engaging a pin (not shown)
        with one of a plurality of the holes 407 distributed around the base 401. Col.
        3, ll. 38-46.

      • FIG. 5 is an alternative view of the support arm base. As shown, level
        mechanism 404 includes a handle 504 coupled with a cross-bars 505 and 506.
        Cross-bar 506 is coupled to cross-bar 505 on one end and to a plate 508
        having a pin 509 on the other end, and with a pivoting coupling 502 at a
        point near the plate. Rotating the handle 504 applies a downward force to
        crossbar 506 causing it to rotate about the coupling to raise the plate 508 to
        disengage the pin 509. While disengaged, the base 401 is free to rotate about
        its vertical axis . . . . Col 3, ll. 54-63.




                                           12
    Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 12 of 51
See Doc. No. 36-2 at 6-7, 15.
       I decline to adopt Meridian’s proposed construction because it conflicts with the
claim language, which provides no indication that the base itself rotates, as Meridian’s
proposed construction suggests.       Meridian’s proposed construction is based on the
illustrated embodiment in the specification, but such exactness (part labeled as 401) is not
found in the claims itself. See Liebel-Flarsheim Co., 358 F.3d at 906 (“Even when the
specification describes only a single embodiment, the claims of the patent will not be read
restrictively unless the patentee has demonstrated a clear intention to limit the claim scope
using words or expressions of manifest exclusion or restriction.”) (internal quotation
omitted). 2 All claims identified above disclose a base without reference to rotatability.
         1F




The closest reference to any rotation is in: (1) the independent claims (Claims 1 and 20
of the ‘047 patent) claiming a seed or grain tender comprising . . . “a first coupling
connecting said first end of said support arm with said base, said first coupling being
rotatable in relation to said base about a first vertical axis of rotation” and (2) the
specification describing Figure 5 (“While disengaged, the base 401 is free to rotate about


2
  I disagree with Meridian that the Federal Circuit “clarified” this standard in Nystrom v. Trex
Co., 424 F.3d 1136, 1142 (Fed. Cir. 2005) and Kinetic Concepts, Inc. v. Blue Sky Med. Grp.,
Inc., 554 F.3d 1010, 1018 (Fed. Cir. 2009). Those cases did not discuss Liebel-Flarsheim,
which continues to be frequently cited by the Federal Circuit Court of Appeals.



                                              13
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 13 of 51
its vertical axis . . . .”). 3 Adopting Meridian’s proposed construction would result in
                             2F




reading limitations from the specification into the claims. See Phillips, 415 F.3d at 1323
(“although the specification often describes very specific embodiments of the invention,
we have repeatedly warned against confining the claims to those embodiments.”). For
these reasons, I find that no construction of the term “base” is necessary and that it should
be given its ordinary and customary meaning.


         2.      Vertical and Horizontal

                                      Vertical
     Unverferth’s Proposed Construction       Meridian’s Proposed Construction
    Generally upright                      Perpendicular to the plane of the horizon
                                           or to a primary axis

                                    Horizontal
     Unverferth’s Proposed Construction     Meridian’s Proposed Construction
    Generally side-to-side                Parallel to the horizon: being on a level


         The term “vertical” appears in claims 1, 9, 20 and 26 of the ‘047 patent:
    Claim 1      a first coupling connecting said first end of said support arm with said
                 base, said first coupling being rotatable in relation to said base about a
                 first vertical axis of rotation, and said first end of said support arm being
                 rotatable in relation to said first coupling about a first horizontal axis of
                 rotation;
                 a second coupling connecting said second end of said support arm with
                 said conveyor at an approximate center of gravity of said conveyor, said
                 second coupling defining a second vertical axis of rotation that is not
                 parallel to said conveyor longitudinal axis, and said conveyor being
                 rotatable in relation to said second end of said support arm about said
                 second vertical axis of rotation between an unloading position . . . and a
                 loading position . . . .
    Claim 9      The seed or grain tender of claim 1, wherein said first vertical axis extends
                 through said base.


3
    The specification makes clear that Figure 5 is an “alternative view” of the support arm base.


                                                 14
       Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 14 of 51
 Claim 20    a first coupling connecting said first end of said support arm with
             said base, said first coupling being rotatable in relation to said base
             about a first vertical axis of rotation, and said first end of said
             support arm being rotatable in relation to said first coupling about
             a first horizontal axis of rotation;
             a second coupling connecting said second end of said support arm
             with said conveyor at an approximate center of gravity of said
             conveyor, said second coupling defining a second vertical axis of
             rotation that is not parallel to said conveyor longitudinal axis, and
             said conveyor being rotatable in relation to said second end of said
             support arm about said second vertical axis of rotation between an
             unloading position . . . and a loading position . . . .
 Claim 26    The seed or grain tender of claim 20, wherein said first vertical axis
             extends through said base.


Doc. No. 36-2 at 16-17. It is also disclosed in claims 1, 2, 3, 8, 10 and 16 in the ‘940
patent:
 Claim 1     a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable in relation to said base about a
             first vertical axis of rotation, and said first end of said support arm being
             rotatable in relation to said first coupling about a first horizontal axis of
             rotation;
             a second coupling connecting said second end of said support arm with
             said conveyor at an approximate center of gravity of said conveyor, said
             second coupling defining a second vertical axis of rotation that is not
             parallel to said conveyor longitudinal axis, and said conveyor being
             rotatable in relation to said second end of said support arm about said
             second vertical axis of rotation between an unloading position . . . and a
             loading position . . . .
 Claim 2     The seed or grain tender of claim 1, wherein said first vertical axis of
             rotation extends through said main hopper discharge.
 Claim 3     The seed or grain tender of claim 1, wherein said second vertical axis of
             rotation extends through said approximate center of gravity of said
             conveyor.
 Claim 8     a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable about a first vertical axis of
             rotation, and said first end of said support arm being rotatable about a first
             horizontal axis of rotation;



                                            15
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 15 of 51
             a second coupling connecting said second end of said support arm with
             said conveyor at an approximate center of gravity of said conveyor, said
             second coupling defining a second vertical axis of rotation that is not
             parallel to said conveyor longitudinal axis, and said conveyor being
             rotatable about said second vertical axis of rotation between an unloading
             position . . . and a loading position . . . .
 Claim 10    The seed or grain tender of claim 8, wherein said second vertical axis of
             rotation extends through said approximate center of gravity of said
             conveyor.
 Claim 16    a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable about a first vertical axis of
             rotation, and said first end of said support arm being rotatable about a first
             horizontal axis of rotation;
             a second coupling connecting said second end of said support arm with
             said conveyor at an approximate center or gravity of said conveyor, said
             second coupling defining a first conveyor axis of rotation that is not
             parallel to said conveyor longitudinal axis, and said conveyor being
             rotatable about said first conveyor axis of rotation between an unloading
             position . . . and a loading position . . . .


Doc. No. 36-3 at 17. Vertical is also found in claims 7, 16 and 17 in the ‘123 patent:
 Claim 7     The seed or grain tender of claim 1, wherein said third axis of rotation is
             oriented at an angle having a vertical component.
 Claim 16    The seed or grain tender of claim 10, wherein said third axis of rotation
             is oriented at an angle having a vertical component.
 Claim 17    The seed or grain tender of claim 16, wherein said first axis of rotation is
             vertical.


Doc. No. 36-4 at 17. The term “horizontal” appears in claims 1, 5, 6, 20, 22 and 23 of
the ‘047 patent:
 Claim 1     a first coupling connecting said first end of said support arm with
             said base, said first coupling being rotatable in relation to said base
             about a first vertical axis of rotation, and said first end of said
             support arm being rotatable in relation to said first coupling about
             a first horizontal axis of rotation;
 Claim 5     The seed or grain tender of claim 1, wherein said conveyor is rotatable in
             relation to said second coupling about a second horizontal axis of rotation.



                                           16
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 16 of 51
 Claim 6     The seed or grain tender of claim 5, wherein said second horizontal axis
             of rotation extends through said second coupling.
 Claim 20    a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable in relation to said base about a
             first vertical axis of rotation, and said first end of said support arm being
             rotatable in relation to said first coupling about a first horizontal axis of
             rotation;
 Claim 22    The seed or grain tender of claim 20, wherein said conveyor is rotatable
             in relation to said coupling about a second horizontal axis of rotation.
 Claim 23    The seed or grain tender of claim 22, wherein said second horizontal axis
             of rotation extends through said second coupling.


Doc. No. 36-2 at 17-18. “Horizontal” is also found in claims 1, 4, 6, 11, 14, 16, 19
and 22 of the ‘940 patent:
 Claim 1     a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable in relation to said base about a
             first vertical axis of rotation, and said first end of said support arm being
             rotatable in relation to said first coupling about a first horizontal axis of
             rotation;
 Claim 4     The seed or grain tender of claim 1, wherein said first horizontal axis
             extends through said first end of said support arm.
 Claim 6     The seed or grain tender of claim 1, further comprising a hydraulic piston
             extending at an acute angle relative to a horizontal plane to connect with
             a portion of said support arm spaced from said first horizontal axis of
             rotation.
 Claim 11    The seed or grain tender of claim 8, wherein said first horizontal axis
             extends through said first end of said support arm.
 Claim 14    The seed or grain tender of claim 8, further comprising a hydraulic piston
             extending at an acute angle relative to a horizontal plane to connect with
             a portion of said support arm spaced from said first horizontal axis of
             rotation.
 Claim 16    a first coupling connecting said first end of said support arm with said
             base, said first coupling being rotatable about a first vertical axis of
             rotation, and said first end of said support arm being rotatable about a first
             horizontal axis of rotation;
 Claim 19    The seed or grain tender of claim 16, wherein said first horizontal axis
             extends through said first end of said support arm.




                                           17
    Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 17 of 51
 Claim 22      The seed or grain tender of claim 16, further comprising a hydraulic piston
               extending at an acute angle relative to a horizontal plane to connect with
               a portion of said support arm spaced from said first horizontal axis of
               rotation.


Doc. No. 36-3 at 17-18. Finally, it is found as follows in claims 1, 18 and 20 of the
‘123 patent:
 Claim 1       a hydraulic piston extending at an acute angle relative to a horizontal
               plane to connect with a portion of said support arm spaced from said
               second axis of rotation.
 Claim 18      The seed or grain tender of claim 17, wherein said second axis of rotation
               is horizontal.
 Claim 20      The seed or grain tender of claim 10, further comprising a hydraulic piston
               extending at an acute angle relative to a horizontal plane to connect with
               a portion of said support arm spaced from said second axis of rotation.


Doc. No. 36-4 at 17-18. The specification references the term “vertical” as follows:
      • According to an embodiment of the present invention, the conveyor can be
        rotated through at least 180 degrees about a vertical axis and so that it may be
        positioned in either a forward or rearward transport position. Col. 2, ll. 8-11
        of the ‘047 patent.

      • FIG. 4 is a view of the pivoting base of the support arm 102. As shown, the
        support arm 102 can be pivotably coupled to a base 401 at a center point so
        that the support arm 102 is rotatable about a vertical axis. Col. 3, ll. 38-41
        of the ‘047 patent.

Doc. No. 36-2 at 14-15. The term “horizontal” is not found in the specification. As
apparent from the intrinsic evidence, the vertical axis allows the support arm to rotate
from side-to-side while the horizontal axis allows the support arm to move up and down.
      I decline to adopt Meridian’s proposed construction of vertical because it imposes
a particular angle (90 degrees) that would exclude preferred embodiments. See Kaneka
Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015) (“A
claim construction that excludes a preferred embodiment is rarely, if ever, correct.”);



                                            18
    Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 18 of 51
Merck & Co. v. Teva Pharms. USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003) (“A
fundamental rule of claim construction is that terms in a patent document are construed
with the meaning with which they are presented in the patent document. Thus claims
must be construed so as to be consistent with the specification, of which they are a part.”)
(citations omitted). The support arm would not be able to move as intended if required
to consistently maintain a 90-degree angle. See also Doc. Nos. 40-2 and 40-3 (showing
a comparison of a 90-degree axis relative to the horizon versus the second coupling’s
vertical axis when in the loading and unloading positions).                 The claims and the
specification specifically provide that the support arm’s height is adjustable. See claims
1, 11, 20 and 28, col. 3, ll. 51-53, col. 1, ll. 65-68 of the ‘047 patent (stating in claim
11 “said second end of said support arm is pivotable between a range of heights”).
Changing the height of the support arm necessarily changes the precise angle of the axis
such that it varies a few degrees above and below 90 degrees but remains generally
upright.
       Meridian relies heavily on the prosecution history with respect to “vertical.” It
notes that the ‘047 patent application included the phrase “substantially vertical” in claim
6. The Examiner rejected that claim (among others), citing another patent (Klatt) as
“teach[ing] a grain seeder loader system wherein said conveyor is rotatably coupled with
said support arm such that said conveyor can rotate about a substantially vertical axis.”
Doc. No. 37-7 at 34. The patentee amended and cancelled some claims and submitted
new claims, but the Examiner again found a prior art reference (Furrer in view of
Baskerville) disclosing a “substantially vertical axis” limitation. 4 See Doc. No. 37-6 at
                                                                       3F




4
  Unverferth points out that Furrer did not teach a substantially vertical axis, but that the
Examiner relied on Baskerville for this feature. See Doc. No. 40-4 at 8. It notes that Baskerville
disclosed a conveyor that is rotatable about a range of axes of rotation including a precisely
mathematically vertical axis of rotation. Doc. No. 40 at 14 (citing Doc. No. 40-5). Nonetheless,
the Examiner stated, “it would have been obvious to a person having ordinary skill in the art, at
the time of invention was made, to include the mechanism of Baskerville in the device of Furrer



                                               19
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 19 of 51
77-81. The patentee then canceled all claims and submitted new claims, which recited
the “vertical axis” limitation without any words of approximation. See Doc. No. 37-5 at
57-68. Those claims (with some amendments) were allowed and became the ‘047 patent.
See id. at 17. Meridian argues Unverferth surrendered any approximation of the word
“vertical” through omission and prosecution history estoppel.
       Unverferth argues that nothing in the prosecution history indicates the patentee
intentionally removed the word substantially or met the exacting standard required for
prosecution history disclaimer. It states it did not need to change “substantially vertical
axis” to “vertical axis” to distinguish the art cited during prosecution and that the
Examiner used the terms interchangeably during prosecution. It points out that the claim
amendment included much more subject matter than changing “substantially vertical
axis” to “vertical axis.” See Doc. No. 40 at 14 (citing Doc. No. 40-6). 5 Because the
                                                                                4F




patentee never discussed its reasons for cancelling the dependent claim with the term
“substantially vertical,” Unverferth argues there was no disavowal.             Id. (citing 3M
Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1325 (Fed. Cir. 2013) (finding
no disavowal when the term “substantially continuous contact” was changed to
“continuous contact” without explanation)).
       While Unverferth views this issue as one of disavowal, Meridian relies on
prosecution history estoppel by omission. These are distinct concepts, but are based on
the general rule that “a claim in a patent as allowed must be read and interpreted with
reference to claims that have been cancelled or rejected, and the claims allowed cannot



because Furrer has contemplated reorienting the conveyor and in order to increase the versatility
of the system as well.” See Doc. No. 40-4 at 8-9.
5
  Unverferth’s point that the amendment encompassed more than changing “substantially
vertical” to “vertical” is well taken. Compare Doc. No. 37-7 at 77-78 (showing claims as
originally presented in ‘867 application) with Doc. No. 40-6 (showing amended claims after
claims 1 through 11 were cancelled).



                                               20
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 20 of 51
by construction be read to cover what was thus eliminated from the patent.” See Schriber-
Schroth Co. v. Cleveland Trust Co., 311 U.S. 211, 220-21 (1940).                  Disavowal or
disclaimer prevents “patentees from recapturing through claim interpretation meanings
disclaimed during prosecution.” Omega Engineering, Inc. v. Raytek Corp., 334 F.3d
1314, 1323 (Fed. Cir. 2003). “[F]or prosecution disclaimer to attach, . . . precedent
requires that the alleged disavowing actions or statements made during prosecution be
both clear and unmistakable.” Id. at 1325-26. “Thus, when the patentee unequivocally
and unambiguously disavows a certain meaning to obtain a patent, the doctrine of
prosecution history disclaimer narrows the meaning of the claim consistent with the scope
of the claim surrendered.” Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090,
1095 (Fed. Cir. 2013). Disclaimer can occur through amendment or argument. See
Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985). “Where
the alleged disavowal is ambiguous, or even ‘amenable to multiple reasonable
interpretations,’ [the Federal Circuit has] declined to find prosecution disclaimer.” Avid
Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016) (quoting Cordis
Corp. v. Medtronic AVE, Inc., 339 F.3d 1352, 1359 (Fed. Cir. 2003)). The party seeking
to invoke prosecution history disclaimer bears the burden of proving the existence of a
“clear and unmistakable” disclaimer. See Elbex Video, Ltd. v. Sensormatic Elecs. Corp.,
508 F.3d 1366, 1371 (Fed. Cir. 2007).
       “Prosecution history estoppel applies as part of an infringement analysis to prevent
a patentee from using the doctrine of equivalents to recapture subject matter surrendered
from the literal scope of a claim during prosecution.” Pharma Tech Sols., Inc. v.
LifeScan, Inc., 942 F.3d 1372, 1380 (Fed. Cir. 2019). The primary difference between
prosecution history estoppel and prosecution disclaimer is that prosecution history
estoppel applies to the doctrine of equivalents, 6 see Warner-Jenkinson, 520 U.S. at 30,
                                                    5F




6
 Under the doctrine of equivalents “a product or process that does not literally infringe upon the
express terms of a patent claim may nonetheless be found to infringe if there is ‘equivalence’



                                               21
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 21 of 51
whereas prosecution disclaimer applies to literal infringement. See AccuScan, Inc. v.
Xerox Corp., 76 F. App’x. 290, 292 (Fed. Cir. 2003). The Federal Circuit has explained
the distinction as follows:
       Prosecution history estoppel applies as part of an infringement analysis to
       prevent a patentee from using the doctrine of equivalents to recapture
       subject matter surrendered from the literal scope of a claim during
       prosecution. Prosecution disclaimer, on the other hand, affects claim
       construction and applies where an applicant’s actions during prosecution
       prospectively narrow the literal scope of an otherwise more expansive claim
       limitation. Though distinct, both doctrines serve to constrain the
       enforceable scope of patent claims commensurate with any subject matter
       surrendered during prosecution to obtain the patent, and a single action
       during prosecution can engender both a prosecution disclaimer and a
       prosecution history estoppel.

Trading Techs. Int’l, Inc. v. Open E Cry, LLC, 728 F.3d 1309, 1322 (Fed. Cir. 2013)
(internal citations omitted). Prosecution history estoppel requires three steps: (1) the
patentee must have filed an amendment with the United States Patent and Trademark
Office (USPTO) that narrowed the literal scope of a claim; (2) the reason for the
narrowing amendment must be “a substantial one relating to patentability” and (3) the
subject matter surrendered by the narrowing amendment must include the particular
equivalent at issue. See Festo v. Shoketsu Kinzoku Kogyo Kabushiki, 344 F.3d 1359,
1366-67 (Fed. Cir. 2003).
       Meridian has failed to meet its burden to show that prosecution history
disclaimer/disavowal applies here. There is no clear and unequivocal disavowal of claim
scope. While the patentee amended its claims (including a claim containing the phrase
“substantially vertical”), nothing in the record demonstrates a clear and unmistakable



between the element of the accused product or process and the claimed elements of the patented
invention.” Warner-Jenkinson, Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 21 (1997).
“The doctrine of equivalents allows the patentee to claim those insubstantial alterations that were
not captured in drafting the original patent claim but which could be created through trivial
changes.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 733 (2002).


                                                22
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 22 of 51
disavowal of “substantially vertical” by the newly-submitted claim. As noted in the
patentee’s response, the new claims 12-49 were submitted to be “patentable over the prior
art of record because none of the art, alone or in combination, teaches or suggests a seed
or grain tender having, among other things[:]”
      a first coupling connecting a first end of a support arm with a base below
      the hopper such that the coupling is rotatable in relation to the base about a
      first vertical axis of rotation and the support arm is rotatable in relation to
      the first coupling about a first horizontal axis of rotation, and a second
      coupling connecting a second end of the support arm with a conveyor at an
      approximate center of gravity of the conveyor such that the conveyor is
      rotatable about a second vertical axis of rotation that is not parallel to a
      longitudinal axis of the conveyor, between an unloading position wherein a
      hopper at one end of the conveyor is disposed below a main hopper
      discharge to receive agricultural product from the main hopper and a
      loading position wherein a conveyor discharge is disposed above the main
      hopper to dispense agricultural product into the main hopper.

Doc. No. 40-6 at 12-13. The new claims encompass significantly more than the term
“substantially vertical” compared to the previous, cancelled claims. See Doc. No. 37-6
at 92-94 (showing amended claims after claims 6-8 were cancelled and claim 11 was
added). It is not clear whether the Examiner required the change from substantially
vertical to vertical to obtain the patent or whether it was one of the many other changes.
Without explanation, argument, or other remarks regarding the purpose of that specific
amendment, the amendment is subject to more than one interpretation. See Omega
Engineering, Inc., 334 F.3d at 1330 (“. . . there is more than one reasonable basis for
the amendment, rendering the intent underlying the amendment ambiguous and thus
negating the possibility of the disclaimer being unmistakable.”); Schwing GmbH v.
Putzmeister Aktiengesellschaft, 305 F.3d 1318, 1324-25 (Fed. Cir. 2002) (“[P]rosecution
history . . . cannot be used to limit the scope of a claim unless the applicant took a
position before the PTO that would lead a competitor to believe that the applicant had
disavowed coverage of the relevant subject matter.”).




                                            23
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 23 of 51
       For the same reason, prosecution history estoppel does not apply. There is no
clear and unmistakable indication in the prosecution history that the reason for removing
“substantially” from “substantially vertical” was “a substantial one relating to
patentability.” Festo, 344 F.3d at 1366-67. As such, Meridian has not met its burden
of proving that either prosecution history disclaimer/disavowal or prosecution history
estoppel apply based on the submission of new claims that did not include the previous
“substantially vertical” term.
       I further reject Meridian’s argument that in the absence of words of approximation,
the court must apply a strict boundary to the specified parameter. The case law provides
that words of approximation may be used to avoid a strict numerical boundary to a
specified parameter, but this does not require the court to apply a strict boundary to a
specified parameter in the absence of such words of approximation. Horizontal and
vertical are non-numerical claim terms and are subject to the same rules of construction
as any other claim term. See Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358, 1367
(Fed. Cir. 2001) (“nonnumerically limited descriptive claim terms are construed using
the same rules of construction as any other claim term”). Vertical and horizontal, as
used in the patents and supported by the intrinsic evidence, are comparative terms used
to distinguish axes of rotation and the movement of structures about those axes. See
Cheese Sys., Inc. v. Tetra Pak Cheese & Powder Sys., 725 F.3d 1341, 1350 (Fed. Cir.
2013) (“a person of ordinary skill in this art would understand ‘horizontal’ as a term used
to distinguish horizontal vats from vertical ones, not to require precise horizontal
orientation of the shafts. Thus, the claim term ‘horizontal’ in this art permits some degree
of incline.”). Given the way the conveyor is designed to move up and down and side to
side via the support arm, limiting “vertical” and “horizontal” to strict measurements
would leave the product unworkable or require it to function in a way not disclosed in
the patent. For these reasons, vertical will be construed as “generally upright” and
horizontal will be construed as “generally side-to-side.”



                                            24
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 24 of 51
       3.      Parallel
    Unverferth’s Proposed Construction              Meridian’s Proposed Construction

  Side-by-side separated by generally the         Aligned along a line that does not cross
  same distance                                   another line of reference


       The term “parallel” is found in claims 3 and 20 of the ‘047 patent:
 Claim 3      The seed or grain tender of claim 2, wherein said conveyor is parallel to
              said support arm in said unloading position.
 Claim 20     said conveyor is disposed parallel to and above said support arm in said
              unloading position.


Doc. No. 36-2 at 17-18. Figure 6 of the ’047 patent depicts an embodiment of the seed
or grain tender in the unloading position.
       Unverferth points out that the support arm and conveyor as shown in Figure 6 are
not mathematically parallel because the distance between the support arm and conveyor
slightly decreases as both get closer to the main hopper. Unverferth explains that this is
a function of how the hopper, support arm, and conveyor are assembled and function
with respect to one another:
       The support arm and the conveyor are attached by a second coupling at the
       approximate center of gravity of the conveyor, which allows for the
       conveyor to rotate about the support arm and thus requires some separation
       between the support arm and conveyor. The conveyor, however is not
       attached to the support arm at the end of the support arm location under the
       main hopper. Thus, the conveyor can rest closer to the support arm at the
       end under the main hopper.

Doc. No. 36 at 16. This is consistent with the claim language. See claim 3 of the ‘047
patent (“The seed or grain tender of claim 2, wherein said conveyor is parallel to said
support arm in said unloading position.”); claim 1 of the ‘047 patent (“a second coupling
connecting said second end of said support arm with said conveyor at an approximate
center of gravity of said conveyor, said second coupling defining second vertical axis of
rotation . . . .”).


                                             25
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 25 of 51
          The parties rely on similar arguments regarding this term as they did for the terms
vertical and horizontal. That is, whether the term “parallel” requires mathematical
precision. As stated above, the court is not obligated to apply a strict boundary to the
specified parameter in the absence of words of approximation. I agree with Unverferth
that mathematical precision as to the term “parallel” would lead to an absurd result that
would exclude the preferred embodiment. Parallel will be construed as “side-by-side
separated by generally the same distance.”


          4.    Below
   Unverferth’s Proposed Construction               Meridian’s Proposed Construction
  Lower than                                     Directly under the main hopper discharge


          The term “below” is used in the claims to describe the location of the base, the
conveyor hopper (in unloading position) and the support arm in relation to the hopper or
the main hopper discharge. Below is referenced in claims 1 and 20 of the ‘047 patent:
 Claim 1        a base mounted on said frame below said main hopper discharge
 Claim 20       a base mounted on said frame below said main hopper discharge


Doc. No. 36-2 at 17-18. It is also referenced in claims 1, 8 and 16 of the ‘940 patent:
 Claim 1        a base mounted below said main hopper discharge
 Claim 8        a base positioned below said main hopper
 Claim 16       a base positioned below said main hopper


Doc. No. 36-3 at 17. Finally, “below” can be found in claims 1, 9 and 21 of the ‘123
patent:
 Claim 1        said first end of said support arm being located below said main hopper
                and being rotatable about a first axis of rotation . . .
                 . . . said conveyor hopper is disposed below said main hopper discharge
                ....
 Claim 9        The seed or grain tender of claim 1, further comprising a stand coupled
                with said first end of said conveyor and movable between a stowed position


                                              26
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 26 of 51
             allowing said conveyor hopper to be positioned below said main hopper
             discharge . . . .
 Claim 21    The seed or grain tender of claim 10, further comprising a stand coupled
             with said first end of said conveyor and movable between a stowed position
             allowing said conveyor hopper to be positioned below said main hopper
             discharge . . . .


Doc. No. 36-4 at 17-18.
       Unverferth suggests that the surrounding claim language provides the sufficient
relational aspect and that there is no support for “directly.”        Meridian argues that
Unverferth’s definition of “lower than” suggests an extended plane upon which any object
that is under that plane is “below” it even if the object is not directly or fully under the
named structure (hopper, hopper discharge). The issue arises because the main hopper
discharge is a small area whereas the hopper (extending outward) is a large area. Because
the claims reference components that are “below” both the hopper and the hopper
discharge, I decline to adopt Meridian’s proposed construction of “directly under the
main hopper discharge.” Such a construction would not only render certain language in
the claims superfluous or nonsensical, but it would add a limitation not supported by the
claim language in the ‘940 and ‘123 patents.
       I further find that the modifier “directly” is not supported by the intrinsic evidence.
I agree with Unverferth that the claim language provides the relevant relational aspect of
the base to other structures. However, I am concerned that “lower than” may be too
broad to encompass a reading that an object simply must be on a lower horizontal plane.
For instance, the following could be interpreted as the box being “lower than” the line:




                                             27
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 27 of 51
The word “below” could account for the first two scenarios, but I find that one would
not use the word below to describe the box in relation to the line in the third scenario.
In this sense, I find the construction “lower than” to be too imprecise. I find that “under”
without the modifier “directly” is supported by the intrinsic evidence. For these reasons,
the term “below” will be construed as “under.”


        5.    Locking Mechanism
   Unverferth’s Proposed Construction             Meridian’s Proposed Construction

  Ordinary and customary meaning, no           Governed by 35 U.S.C. § 112(6), means-
  construction necessary                       plus-function.

                                               Structure: the locking mechanism includes
                                               a pin releasably engageable with one of a
                                               plurality of holes formed in the base

                                               Function: locking or unlocking the support
                                               arm in relation to the base


        Locking mechanism is referenced in claims 16 and 20 of the ‘047 patent:
 Claim 16    The seed or grain tender of claim 1, further comprising a locking
             mechanism for locking or unlocking said support arm in relation to said
             base.
 Claim 20    . . . a locking mechanism for locking and unlocking said support arm in
             relation to said base.


Doc. No. 36-2 at 17-18.
        Unverferth argues that “locking” imparts structure into the term “mechanism” and
the specification discloses two embodiments for locking the support arm in relation to the
base:
        • A pin-and-hole lock – “The support arm 102 can be locked into a selected
          position of the base 401 by engaging a pin (not shown) with one of a plurality
          of the holes 407 distributed around the base 401. The pin is disengaged with
          a hole by actuating a lever mechanism 404, which lifts the pin out of a hole.


                                            28
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 28 of 51
         The lever mechanism 404 may be spring actuated to bias the pin toward the
         holes, so that simply releasing the lever will allow the pin to engage with one
         of the holes 407. . . . As shown, lever mechanism 404 includes a handle 504
         coupled with a cross-bars 505 and 506. Cross-bar 506 is coupled to cross-bar
         505 on one end and to a plate 508 having a pin 509 on the other end, and with
         a pivoting coupling 502 at a point near the plate. Rotating the handle 504
         applies a downward force to crossbar 506 causing it to rotate about the coupling
         502 to raise the plate 508 to disengage the pin 509. While disengaged, the base
         401 is free to rotate about its vertical axis. Springs may be provided for biasing
         the pin 509 toward the holes 407 for engaging therewith, or the pin 509 can be
         engaged by gravity.” See Col. 3, ll. 43-51, 54-65 of the ‘047 patent.

      • A hydraulic piston – “Also shown, a hydraulic piston 405 is coupled with the
        support arm 102 for adjusting the height of the support arm.” See Col. 3, ll.
        51-53 of the ‘047 patent.

Doc. No. 36-2 at 15. The pin-and-hole lock fixes the arm’s side-to-side movement while
the hydraulic piston fixes the arm’s up-and-down movement. While the specification
refers to these two embodiments, Unverferth argues that “locking mechanism” is not
limited to these embodiments.
      A means plus function term is governed by 35 U.S.C. § 112(f), which states:
      An element in a claim for a combination may be expressed as a means or
      step for performing a specified function without the recital of structure,
      material, or acts in support thereof, and such claim shall be construed to
      cover the corresponding structure, material, or acts described in the
      specification and equivalents thereof.

35 U.S.C. § 112(f). The Federal Circuit has explained:
      In enacting this provision, Congress struck a balance in allowing patentees
      to express a claim limitation by reciting a function to be performed rather
      than by reciting structure for performing that function, while placing
      specific constraints on how such a limitation is to be construed, namely, by
      restricting the scope of coverage to only the structure, materials, or acts
      described in the specification as corresponding to the claimed function and
      equivalents thereof.




                                           29
    Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 29 of 51
Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015) (citing Northrop
Grumman Corp. v. Intel Corp., 325 F.3d 1346, 1350 (Fed. Cir. 2003)). The standard
for determining whether a term falls outside the scope of § 112 is “whether the words of
the claim are understood by persons of ordinary skill in the art to have a sufficiently
definite meaning as to the name for the structure.” Williamson, 792 F.3d at 1349 (citing
Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1584 (Fed. Cir. 1996)). Lack
of the word “means” establishes a rebuttable presumption that § 112(f) does not apply.
Id. at 1348. The presumption can be rebutted if “the challenger demonstrates that the
claim term fails to recite sufficiently definite structure or else recites function without
reciting sufficient structure for performing that function.” Id. (quoting Watts v. XL Sys.,
Inc., 232 F.3d 877, 880 (Fed. Cir. 2000) (internal quotation marks omitted)). The claim
language should be read in light of the specification in determining whether it recites
sufficiently definite structure to avoid § 112(f). See Robert Bosch, LLC v. Snap-On Inc.,
769 F.3d 1094, 1099 (Fed. Cir. 2014).
      As the party invoking § 112(f), it is Meridian’s burden to prove that it applies.
See Diebold Nixdorf, Inc. v. Int’l Trade Comm’n, 899 F.3d 1291, 1298 (Fed. Cir. 2018).
Meridian relies on the words “mechanism” and “for” in the claims. See Doc. No. 39 at
14 (citing Williamson, 792 F.3d at 1350 and Media Rights Techs., Inc. v. Capital One
Fin. Corp., 800 F.3 1366, 1373 (Fed. Cir. 2015)). The word mechanism does not, on
its own provide any indication of structure. See Williamson, 792 F.3d at 1350 (“Generic
terms such as ‘mechanism,’ ‘element, ‘device,’ and other nonce words that reflect nothing
more than verbal constructs may be used in a claim in a manner that is tantamount to
using the word ‘means.’”).
       The Federal Circuit has recognized that “[m]any devices take their names from
the functions they perform” citing “lock” as an example. Greenberg, 91 F.3d at 1583.
The term in Greenberg was “detent mechanism.” The court noted what is important “is
not simply that ‘detent’ or ‘detent mechanism’ is defined in terms of what it does, but
that the term, as the name for structure, has a reasonably well understood meaning in the

                                            30
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 30 of 51
art.” Id. Unverferth argues that locking mechanism states sufficiently definite structure
because jurors are familiar with what locks do. It provides the following definitions of
lock:
        • “a convtrivance to keep a wheel from revolving, or from turning to right or
          left.” Lock, The Oxford English Dictionary (2nd ed. 1989)

        • “a mechanism for keeping a door, lid, etc., fastened, typically operated only
          by a key of a particular form . . . a similar device used to prevent the
          operation or movement of a vehicle or other machine.” Lock, The New
          Oxford American Dictionary (2nd ed. 2005)

See Doc. Nos. 36-11 and 36-12.
        I find that “locking mechanism” is similar to “detent mechanism” in that the term
“locking” sufficiently modifies the word “mechanism” to give the term “locking
mechanism” sufficiently definite meaning, even if it does not identify a single well-
defined structure. See Greenberg, 91 F.3d at 1583 (“It is true that the term ‘detent’ does
not call to mind a single well-defined structure, but the same could be said of other
commonplace structural terms such as ‘clamp’ or ‘container.’”); Personalized Media
Comm’cns, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 705 (Fed. Cir. 1998) (“neither
the fact that a ‘detector’ is defined in terms of its function, nor the fact that the term
‘detector’ does not connote a precise physical structure in the minds of those of skill in
the art detracts from the definiteness of structure.”); CCS Fitness, Inc. v. Brunswick
Corp., 288 F.3d 1359, 1370 (Fed. Cir. 2002) (“a term need not connote a precise
physical structure in order to avoid the ambit of that provision [§112(6)].”). “Locking
mechanism” identifies a particular type of device and the idea of a lock as a structure is
commonly understood as fixing something in place. A locking mechanism could be
accomplished in numerous ways and I do not find that the precise details of the locking
mechanisms described in the specification are essential to the claim or that the patentee
intended to limit “locking mechanism” to those embodiments. For these reasons, I find




                                           31
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 31 of 51
that no construction is necessary for “locking mechanism.” It will be given its ordinary
and customary meaning.


      6.     The Axes of Rotation Terms

             a.       First Conveyor Axis of Rotation

   Unverferth’s Proposed Construction               Meridian’s Proposed Construction
  Ordinary and customary meaning, no            Second vertical axis of rotation
  construction necessary

             b.       First Axis of Rotation
   Unverferth’s Proposed Construction               Meridian’s Proposed Construction
  Ordinary and customary meaning, no            First vertical axis of rotation
  construction necessary


             c.       Second Axis of Rotation
   Unverferth’s Proposed Construction               Meridian’s Proposed Construction
  Ordinary and customary meaning, no            First horizontal axis of rotation
  construction necessary


             d.       Third Axis of Rotation
   Unverferth’s Proposed Construction               Meridian’s Proposed Construction
  Ordinary and customary meaning, no            Second vertical axis of rotation
  construction necessary


      The claim terms (and Meridian’s proposed constructions) are used in each of the
patents as follows:




                                               32
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 32 of 51
                                      ‘047 Patent
Claim 1    a first coupling connecting said first end of said support arm with said base,
           said first coupling being rotatable in relation to said base about a first
           vertical axis of rotation, and said first end of said support arm being
           rotatable in relation to said first coupling about a first horizontal axis of
           rotation.
           a second coupling connecting said second end of said support arm with said
           conveyor at an approximate center of gravity of said conveyor, said second
           coupling defining a second vertical axis of rotation that is not parallel to
           said conveyor longitudinal axis, and said conveyor being rotatable in
           relation to said second end of said support arm about said second vertical
           axis of rotation between an unloading position . . . and a loading position
           ....
Claim 5    The seed or grain tender of claim 1, wherein said conveyor is rotatable in
           relation to said second coupling about a second horizontal axis of rotation
Claim 6    The seed or grain tender of claim 5, wherein said second horizontal axis
           of rotation extends through said second coupling.
Claim 8    The seed or grain tender of claim 1, wherein said first vertical axis extends
           through said first end of said support arm
Claim 9    The seed or grain tender of claim 1, wherein said first vertical axis extends
           through said base
Claim 20   a first coupling connecting said first end of said support arm with said base,
           said first coupling being rotatable in relation to said base about a first
           vertical axis of rotation, and said first end of said support arm being
           rotatable in relation to said first coupling about a first horizontal axis of
           rotation
           a second coupling connecting said second end of said support arm with said
           conveyor, said second coupling defining a second vertical axis of rotation
           that is not parallel to said conveyor longitudinal axis, and said conveyor
           being rotatable in relation to said second end of said support arm about said
           second vertical axis of rotation between an unloading position . . . and a
           loading position . . . .
Claim 22   The seed or grain tender of claim 20, wherein said conveyor is rotatable in
           relation to said second coupling about a second horizontal axis of rotation
Claim 23   The seed or grain tender of claim 22, wherein said second horizontal axis
           of rotation extends through said second coupling
Claim 26   The seed or grain tender of claim 20, wherein said first vertical axis
           extends through said base


                                     ‘940 Patent


                                          33
   Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 33 of 51
Claim 1    a first coupling connecting said first end of said support arm with said base,
           said first coupling being rotatable in relation to said base about a first
           vertical axis of rotation, and said first end of said support arm being
           rotatable in relation to said first coupling about a first horizontal axis of
           rotation.
           a second coupling connecting said second end of said support arm with said
           conveyor at an approximate center of gravity of said conveyor, said second
           coupling defining a second vertical axis of rotation that is not parallel to
           said conveyor longitudinal axis, and said conveyor being rotatable in
           relation to said second end of said support arm about said second vertical
           axis of rotation between an unloading position . . . and a loading position
           ....
Claim 2    The seed or grain tender of claim 1, wherein said first vertical axis of
           rotation extends through said main hopper discharge
Claim 3    The seed or grain tender of claim 1, wherein said second vertical axis of
           rotation extends through said approximate center of gravity of said
           conveyor
Claim 4    The seed or grain tender of claim 1, wherein said first horizontal axis
           extends through said first end of said support arm
Claim 8    a first coupling connecting said first end of said support arm with said base,
           said first coupling being rotatable about a first vertical axis of rotation,
           and said first end of said support arm being rotatable about a first
           horizontal axis of rotation
           a second coupling connecting said second end of said support arm with said
           conveyor at an approximate center of gravity of said conveyor, said second
           coupling defining a second vertical axis of rotation that is not parallel to
           said conveyor longitudinal axis, and said conveyor being rotatable about
           said second vertical axis of rotation between an unloading position . . .
           and a loading position . . . .
Claim 10   The seed or grain tender of claim 8, wherein said second vertical axis of
           rotation extends through said approximate center of gravity of said
           conveyor
Claim 11   The seed or grain tender of claim 8, wherein said first horizontal axis
           extends through said first end of said support arm




                                          34
   Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 34 of 51
Claim 16   a first coupling connecting said first end of said support arm with said base,
           said first coupling being rotatable about a first vertical axis of rotation,
           and said first end of said support arm being rotatable about a first
           horizontal axis of rotation
           a second coupling connecting said second end of said support arm with said
           conveyor at an approximate center or gravity of said conveyor, said second
           coupling defining a first conveyor axis of rotation that is not parallel to
           said conveyor longitudinal axis, and said conveyor being rotatable about
           said first conveyor axis of rotation between an unloading position . . .
           and a loading position . . . .
Claim 18   The seed or grain tender of claim 16, wherein said first conveyor axis of
           rotation extends through said approximate center of gravity of said
           conveyor
Claim 19   The seed or grain tender of claim 16, wherein said first horizontal axis
           extends through said first end of said support arm.


                                      ‘123 Patent
Claim 1    said first end of said support arm being located below said main hopper
           and being rotatable about a first axis of rotation, and said first end of said
           support arm being rotatable about a second axis of rotation that is
           perpendicular to said first axis of rotation
           said second end of said support arm being coupled with said conveyor
           between said first and second ends of said conveyor, said conveyor being
           rotatable about a third axis of rotation at said second end of said support
           arm that is not parallel to said conveyor longitudinal axis, and said
           conveyor being rotatable in relation to said second end of said support arm
           about said third axis of rotation between an unloading position . . . and
           a loading position . . . .
Claim 3    The seed or grain tender of claim 1, wherein said second axis of rotation
           extends through said first end of said support arm
Claim 4    The seed or grain tender of claim 1, wherein said third axis of rotation
           extends through said conveyor
Claim 5    The seed or grain tender of claim 1, wherein said third axis of rotation
           extends through said second end of said support arm
Claim 6    The seed or grain tender of claim 1, wherein said third axis of rotation
           extends through said conveyor and said second end of said support arm.
Claim 7    The seed or grain tender of claim 1, wherein said third axis of rotation is
           oriented at an angle having a vertical component




                                          35
   Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 35 of 51
Claim 10   wherein said support arm is pivotable about a first axis of rotation
           proximate said first end of said support arm to cause said support arm to
           be movable between an operating position wherein said support arm
           extends outwardly relative to said main hopper and a storage position
           wherein said support arm is folded inwardly towards said main hopper in
           relation to said operating position, said support arm further being pivotable
           about a second axis of rotation proximate said first end of said support
           arm to cause an elevation of said second end of said support arm to be
           adjustable
           said second end of said support arm being coupled with said conveyor
           between said first and second conveyor ends, said conveyor being rotatable
           about a third axis of rotation proximate said second end of said support
           arm that is not parallel to said conveyor longitudinal axis, and said
           conveyor being rotatable in relation to said second end of said support arm
           about said third of axis of rotation between an unloading position . . . and
           a loading position . . . .
Claim 12   The seed or grain tender of claim 10, wherein said second axis of rotation
           extends through said first end of said support arm.
Claim 13   The seed or grain tender of claim 10, wherein said third axis of rotation
           extends through said conveyor.
Claim 14   The seed or grain tender of claim 10, wherein said third axis of rotation
           extends through said second end of said support arm.
Claim 15   The seed or grain tender of claim 10, wherein said third axis of rotation
           extends through said conveyor and said second end of said support arm
Claim 16   The seed or grain tender of claim 10, wherein said third axis of rotation
           is oriented at an angle having a vertical component.
Claim 17   The seed or grain tender of claim 16, wherein said first axis of rotation is
           vertical.
Claim 18   The seed or grain tender of claim 17, wherein said second axis of rotation
           is horizontal.


    The specification provides:
            The conveyor 104 is pivotably coupled with the support arm by a
    coupling 103 at a point that is preferably near or at the center of gravity of
    the conveyor 104. The conveyor 104 is also coupled to the support arm
    102 by a latch (not shown) at the bottom of the conveyor. The latch allows
    the conveyor 104 to be uncoupled from the support arm 102 at the bottom
    so that the conveyor is free to rotate about the coupling 103. By positioning
    the coupling 103 at or near the center or gravity of the conveyor 104, the



                                          36
   Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 36 of 51
       conveyor 104 balances on the pivoting coupling 103 such that little effort is
       required to rotate the conveyor.
                                           ....
       FIG. 3 illustrates the seed carrier 100 in the loading position. As shown,
       the conveyor 104 is uncoupled from the support arm 102 at its base and
       rotated 180 degrees about pivot coupling 103 so that the conveyor hopper
       108 is positioned at a convenient location away from the carrier while the
       discharge 112 of the conveyor 104 is located over the main hopper.

Doc. Nos. 36-3 at 16 and 36-4 at 16.
       Meridian argues these are new claim terms and that the axes of rotation terms were
used interchangeably during prosecution with the terms from the ‘047 patent. Unverferth
asserts that Meridian’s proposed constructions (the terms from the ‘047 patent) were
cancelled or removed from the claims during prosecution and replaced with the axes of
rotation terms. See Doc. No. 40-7 at 4 (noting that claim 56 reciting the limitation “said
second vertical axis of rotation” was rejected because there was an insufficient antecedent
basis for this limitation in the claim); Doc. No. 40-9 at 8 (proposing that “second vertical
axis of rotation” be changed to “first conveyor axis of rotation”). It argues that parent
claim language cannot be imported to child claims.
       I find that the axes of rotation terms need not be construed and should be given
their ordinary and customary meaning. A patentee may file a continuation application
with different claims and “different claim terms are presumed to have different
meanings.” See Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382
(Fed. Cir. 2008); see also ResQNet.com, Inc. v. Lansa, Inc., 346 F.3d 1374, 1383 (Fed.
Cir. 2003) (“Although a parent patent’s prosecution history may inform the claim
construction of its descendant . . . prosecution history is irrelevant to the meaning of [a]
limitation [if] the two patents do not share the same claim language.”); Invitrogen Corp.
v. Clontech Labs., Inc., 429 F.3d 1052, 1078 (Fed. Cir. 2005) (“[T]he prosecution of
one claim term in a parent application will generally not limit different claim language in
a continuation application.”). The ‘940 and ‘123 patents sufficiently describe the axes of
rotation for each axis of rotation, such that it is unnecessary to construe the terms as

                                            37
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 37 of 51
proposed by Meridian to include the vertical and horizontal modifiers. All three patents
describe the same movements with respect to each axis of rotation such that the axes of
rotation terms in the ‘940 and ‘123 patents do not introduce new matter.
       With regard to whether the terms are used interchangeably, the prosecution history
reveals that the terms from the ‘047 patent (and Meridian’s proposed constructions) were
cancelled or removed from the claims during prosecution. The explanation of why those
terms were dropped is limited. The prosecution history reveals only that in prosecuting
the ‘553 application (what would become the ‘940 patent), the Examiner rejected claim
56 for reciting the term “second vertical axis of rotation” because the claim depended
from a claim (claim 54) that did not include this term and instead used the term “first
conveyor axis of rotation.” See Doc. Nos. 40-7 and 40-8. Unverferth argues this is
evidence that the terms were not used interchangeably. 7 The patentee responded to the
                                                           6F




Examiner’s rejection by replacing “second vertical axis of rotation” with “first conveyor
axis of rotation.” See Doc. No. 40-9. The patentee then submitted amendments to claims
in a separate application that led to the ‘123 patent. See Doc. Nos. 40-10 and 40-11.
Because the previous terms from the ‘047 patent were cancelled or removed during
prosecution of the ‘940 and ‘123 patents, I find it would be improper to construe the axes
of rotation terms using the ‘047 claim terms. While the axes of rotation terms may have
replaced similar terms from the ‘047 patent, this does not demonstrate that the terms, or
their constructions, are interchangeable.
       Finally, Meridian notes the specification of the ‘940 and ‘123 patents do not use
the axes of rotation terms. There is no requirement that claim terms be used in the
specification. The purpose of the specification is to explain the patent’s scope and

7
  Meridian cites Amhil Enters. Ltd. v. Wawa, Inc., 81 F.3d 1554, 1559-62 (Fed. Cir. 1996), to
argue that when two terms are used interchangeably in describing the same feature, the court
must construe the terms the same. Notably, the terms used interchangeably in Amhil were within
the same patent. Meridian has not cited case law in which terms were used interchangeably
between patents and a claim term from one patent was used to construe a claim term from a
continuation patent.


                                             38
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 38 of 51
meaning. See Phillips, 415 F.3d at 1318; see also 35 U.S.C. § 112 (stating that the
specification “shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable
any person skilled in the art to which it pertains . . . to make and use the same.”). It is
easy to understand what the axes of rotation terms mean within the context of the claim
language. The claim language clearly describes what is being rotated around the relevant
axis and for what purpose. Indeed, I find that providing a construction would likely
result in confusion. No construction is necessary for the axes of rotation claims.


B.     Meridian ‘551 Patent
       1.     “Lock Bars on the Bed” and “Pivotally Connected”
                                Lock Bars on the Bed
   Unverferth’s Proposed Construction         Meridian’s Proposed Construction
  Lock bars attached to the bed           Lock bars attached to or near the bed


                               Pivotally Connected
    Unverferth’s Proposed Construction      Meridian’s Proposed Construction
  Pivotally attached to                  Rotatable


       Lock bars on the bed and pivotally connected are found in claim 12 of the ‘551
patent. Lock bars are also mentioned in claims 13 and 14 of the ‘551 patent:
 Claim 12    An improved trailer for transporting a bulk seed box, the box having first
             and second sidewalls, a bottom, a top, and a flange extending along the
             sidewalls adjacent the bottom of the box, the trailer comprising . . . lock
             bars on the bed to overlappingly engage the flange on the seed box to
             secure the seed box to the bed; and
             each lock bar being pivotally connected to the bed for movement between
             an unlocked position spaced outwardly from the perimeter edge of the bed
             and a locked position spaced inwardly from the perimeter edge of the bed.
 Claim 13    The improved trailer of claim 12 further comprising pins on the bed adapted
             to selectively engage a portion of the lock bars to maintain the lock bars
             in the locked positions.



                                            39
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 39 of 51
 Claim 14     The improved trailer of claim 12 wherein the bed has a front end, a back
              end, and opposite sides, and the lock bars extend between opposite sides
              adjacent the front and back ends.

Doc. No. 37-27 at 9. The specification for the ‘551 patent states: “The bed 14 of the
trailer 10 is provided with a plurality of upwardly and outwardly extending guide plates
22 that facilitate loading of the box 18 onto the bed 14.” Id. at 7. It also describes: “The
trailer 10 includes a locking system for securing the seed box to the bed 14. The lock
system is associated with the guide plates 22.” Id. at 8. After the Markman hearing,
the parties submitted a joint statement (Doc. No. 45) relating to the term “bed.” They
agree that the term “bed” in the ‘551 patent may include guide plates.
       In another case involving the ‘551 patent, I construed “lock bars on the bed” in
claim 3 to mean “lock bars attached to or near the bed.” See Meridian v. C&B Mfg.,
Inc., No. 15-4238-LTS, 2017 WL 2525274, at *22 (N.D. Iowa June 9, 2017).
Unverferth attempts to distinguish this by noting that claim 12 identifies not only “lock
bars on the bed” but that “each lock bar” is “pivotally connected to the bed.” In contrast,
claim 3 provides only: “The improved trailer of claim 1 further comprising lock bars on
the bed to overlappingly engage the flange of the seed box to secure the seed box to the
bed.” Unverferth argues that the word “connected” reflects that the lock bar must be
attached to the bed, not merely near it. See Doc. No. 36-10 (noting “connected” is
defined as “joined or linked together” in Merriam-Webster’s Collegiate Dictionary,
Tenth Ed.).     Unverferth also cites the specification, noting that in describing the
relationship between the lock bars and the bed, the specification states both “lock bars on
the bed” and “attached to the bed.” See Doc. No. 37-27 at 7 (“Another objective of the
present invention is the provision of an improved trailer for transporting bulk seed boxes
having lock bars on the bed to secure the box to the bed.”); Id. (“Lock bars are pivotally
attached to the bed”). Unverferth argues the figures show that the lock bars are attached
to guide plates and the guide plates are considered to be part of the bed.




                                            40
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 40 of 51
       Meridian disagrees, stating Figure 2 of the specification shows that in the locked
position, the lock bars 36 may be attached to the guide plate 24B and situated above the
bed 14, while Figure 3 shows that in the unlocked position, the lock bars 36 are adjacent
to the bed. See Doc. No. 39 at 21. Meridian states that in both figures, the lock bars
need not be attached directly to the flat portion of the bed, but rather attached to the bed
through an intermediary. Figures 2 and 3 are depicted below with Figure 2 depicting the
locked position and Figure 3 depicting the unlocked position:




                                            41
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 41 of 51
      The specification describes that the lock bars have clamps on each end. Doc. No.
37-27 at 8. Meridian points out that Figure 3 shows that when the locking pin is in a
retracted position, the lock bars can be rotated between an unlocked position (Figure 3)
and a locked position (Figure 2). Meridian argues Unverferth’s proposed construction
for pivotally connected is redundant, using the claim term itself to define the claim term,
and is unnecessarily confusing. It also notes that Unverferth’s proposed construction
excludes the option for indirect attachment, which contradicts the embodiments of the
‘551 patent as shown in Figures 2 and 3.
      The summary of the invention in the ‘551 patent states that the “[l]ock bars are
pivotally attached to the bed and extend across the front and back of the box to engage a
lower flange on the box and thereby secure the box to the bed. The lock bars are secured
in the locked position quickly and easily with a locking pin.” Doc. No. 37-27 at 7. The
specification describes the “lock system” as follows:
             The trailer 10 includes a locking system for securing the seed box
      18 to the bed 14. The lock system is associated with the guide plates 22.


                                            42
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 42 of 51
       More particularly, as best seen in FIGS. 2 and 3, the lock system includes
       a corner clamp 24 connected to each corner guide plate 22 with a hinge 26.
       Each corner guide plate 22 includes left and right sections 22A, 22B,
       extending at right angles to one another. Similarly, each corner clamp 24
       includes left and right sections 24A, 24B extending at right angles to one
       another. As seen in FIGS. 2 and 3, the left corner clamp section 24A is
       connected to the left guide plate section 22A by the hinge 26. The hinge
       26 allows the corner clamp 24 to move between a closed or locking position
       shown in FIG. 2 to an open or unlocked position shown in FIG. 3. The
       right guide plate section 22B includes a collar 28 through which a locking
       pin 30 slidably and rotatably extends. The right corner clamp section 24B
       includes a lip 32. With the locking pin 30 in a retracted position, as shown
       in FIG. 3, the corner clamp 24 can be pivoted from the unlocked position
       (FIG. 3) to the locked position (FIG. 2). Then, the locking pin 30 can be
       rotated 90° such that the cotter or roll pin 34 will move past the lip 32, such
       that the locking pin will extend over the lip so as to maintain the corner
       clamp 24 in the locked position. The cotter or roll pin 34 and locking pin
       30 are then rotated 90° whereby the cotter pin 34 prevents the locking pin
       30 from being fully retracted past the lip 32. To move the corner clamp 20
       from the locked position of FIG. 2 to the unlocked position of FIG. 3, the
       locking pin 30 is rotated 90° such that the cotter or roll pin 34 can move
       past the lip 32 and the locking pin 30 retracted from the collar 28.

              Extending between the corner clamps 24 on the front and back of the
       bed 14 is a lock bar 36. Thus, the front corner clamps 24 are tied together
       by the lock bar 36, as are the back corner clamps. When the corner clamps
       24 are pivoted to the locked position, the lock bar 36 extends over the
       perimeter flange of the seed box 18, as seen in FIG. 2, so as to secure the
       box to the bed 14. The lock bar 36 includes a drop down section 37 which
       provides access and clearance for the discharge gate (not shown) of the seed
       box.


Id. at 8. I find that “lock bars on the bed” should be construed as “lock bars attached to
or near the bed.” The specification provides that the lock system is “associated” with
the guide plates and that the bars engage with the seed box to secure the box to the bed.
While the parties agree that the bed may include guide plates, the specification also
provides that the lock system includes a corner clamp connected to each corner guide
plate with a hinge and that the corner clamps are tied together by the lock bar. I find that


                                             43
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 43 of 51
construing lock bars on the bed as “lock bars attached to the bed” is too limiting due to
the way the lock bars are described in association with the bed and the way that bed is
used throughout the specification. It is not clear from the specification whether “bed”
includes any other components beyond guide plates.
       Moreover, “pivotally connected” suggests a looser association between the lock
bars and the bed, as do Figures 2 and 3. I do find, however, that “pivotally connected”
should be construed as “pivotally attached to” as that describes the appropriate association
between the lock bars and the bed, suggesting movement, but only in relation to a
connection/attachment. I do not find support for Meridian’s proposed construction of
“rotatable” in the intrinsic evidence. It appears the purpose of “pivotally connected” in
the specification and claims is to emphasize the connection rather than the function – to
describe how the lock bars move in relation to the bed. See claim 12 (“each lock bar
being pivotally connected to the bed for movement between an unlocked position spaced
outwardly from the perimeter edge of the bed and a locked position spaced inwardly from
the perimeter edge of the bed.”). This construction is also supported by the Brief
Summary of the Invention, which states that the “[l]ock bars are pivotally attached to the
bed.” For these reasons, lock bars on the bed will be construed as “lock bars attached
to or near the bed” and pivotally connected will be construed as “pivotally attached to.”


       2.     Pins on the Bed
    Unverferth’s Proposed Construction             Meridian’s Proposed Construction
  Pins attached to the bed                     Pins that are operatively connected to the
                                               bed


       Pins on the bed is used in claim 13 stating: “The improved trailer of claim 12
further comprising pins on the bed adapted to selectively engage a portion of the lock
bars to maintain the lock bars in the locked positions.” Doc. No. 37-27 at 9. Similar to
lock bars, pins on the bed are part of the lock system (as described in the specification



                                            44
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 44 of 51
above) and associated with the guide plates. As discussed above, the scope of “bed” is
unclear and the parties have agreed only that it “may” include guide plates. The pins are
used to secure the lock bars and, as the figures and specification demonstrate, the guide
plates include a collar through which a locking pin slidably and rotatably extends. See
id. at 8. I do not find that “on” requires a direct attachment as Unverferth argues.
Similar to the lock bars, I find that pins on the bed should be construed as “pins that are
operatively connected to the bed.”


       3.    Operatively Connected
   Unverferth’s Proposed Construction            Meridian’s Proposed Construction
  Attached to, for performing a function      Connected, even if not directly


       The term “operatively connected” is found in claim 12 of the ‘551 patent. It states
that the improved trailer is comprised of “a conveyor operatively connected to the hopper
for unloading seed from the hopper.” Id. at 9. The summary of the invention also states
that the trailer includes a “conveyor operatively connected to the hopper for unloading
seed.” Id. at 7. Meridian does not dispute that “operatively connected” inherently results
in two or more components working together to perform a function but disagrees that an
operative connection requires the parts to be directly attached. I agree that “operatively
connected” suggest a broader connection than direct attachment. Here, the conveyor and
hopper must work together to unload seed. I do not find anything in the intrinsic evidence
requiring a physical or direct attachment between these components in order to perform
that function.   Operatively connected will be construed as “connected, even if not
directly.”


       4.    Extends Laterally Away From the First Sidewall
   Unverferth’s Proposed Construction             Meridian’s Proposed Construction




                                            45
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 45 of 51
  Originating at and projecting from the first Extends from the side of the first sidewall
  sidewall


       “Extends laterally away from the first sidewall” is found in claim 18 of the ‘551
patent stating:
       The improved trailer of claim 12 wherein the conveyor extends laterally
       away from the first sidewall, and the hopper includes a gate moveable
       between a closed position for retaining seed in the hopper and an open
       position for discharging seed from the hopper, and having a control arm
       connected to the gate and extending toward the first sidewall adjacent the
       conveyor.

Doc. No. 37-27 at 9. The specification provides that the conveyor “is preferably an
auger.” It also states:
       The hopper includes a gate moveable between a closed position for retaining
       seed in the hopper and an open position for discharging seed from the
       hopper. A control arm is connected at one end to the gate, and has an
       opposite end extending upwardly and outwardly to a location adjacent the
       conveyor, such that an operator can manually move the gate between the
       open and closed positions. The outer end of the control arm extends
       slidably through a support guide mounted on the side of the trailer.

Id. at 7. Even more specifically, it provides: “The control arm 50 includes a lower end
connected to the slide gate 42, an upper end 54 extending to a position near the sidewall
of the trailer 10.” Id. at 8.
       Meridian argues it is clear from the specification and figures that the
conveyor/auger need not originate at the first sidewall but only that it extends away from
the first sidewall. It notes that Unverferth’s proposed construction would exclude the
preferred embodiment because Figure 1 and the specification make clear that the
auger/conveyor originates below the hopper rather than from the first sidewall.
Unverferth contends that the words “extends” “from” are used to designate origin such
that the conveyor originates at the sidewall of the hopper.




                                            46
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 46 of 51
      Unverferth’s proposed construction reads in a point-of-origin limitation that is not
supported by the intrinsic evidence, including the figures and the claim language itself.
The fact that the conveyor is “operatively connected” to the hopper says nothing about
where on the hopper it is connected. The phrase “extends laterally away from the first
sidewall,” without more, merely describes the direction of the conveyor in relation to the
sidewall. For these reasons, I find that the phrase “extends laterally away from the first
sidewall” should be construed as “extends from the side of the first sidewall.”


C.     Meridian ‘065 Patent
      1.     “A First Set of Cleats” and “A Second Set of Cleats”
   Unverferth’s Proposed Construction             Meridian’s Proposed Construction
  A first/second distinct group of cleats     A first/second grouping of cleats


      These terms appear in claim 1 of the ‘065 patent, which provides:
      An improved conveyor belt for use in a tubular conveyor, comprising . . .
      a first set of cleats on the belt extending across the longitudinal axis at a
              non-perpendicular angle from left to right;
      a second set of cleats on the belt extending across the longitudinal axis at a
              non-perpendicular angle from right to left.

Doc. No. 37-28 at 10.      The specification also provides, in the Background of the
Invention:
      • “Still another objective of the present invention is the provision of a cross
        cleated conveyor belt with multiple sets of cleats, with each set including a
        plurality of spaced cleat members.” Col. 1, ll. 38-41.

      • “Yet another objective of the present invention is a conveyor belt having a
        plurality of sets of cleats, with each set crossing the longitudinal axis of the
        belt at a non-perpendicular angle.” Col. 1, ll. 47-49.

Id. at 9. The Detailed Description of the Preferred Embodiments states:
             The belt 24 also has a plurality of cleat sets 28 on the outer surface
      of the belt and which are staggered along the full length of the belt 24.


                                            47
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 47 of 51
      Each of the cleat sets 28 has a longitudinal axis which is non-perpendicular
      to the belt axis 26. In a preferred embodiment, the cleat sets 28 are set at
      the angle of approximately 35° relative to the opposite edges of the belt.
      The longitudinal axis of the cleat sets 28 can be varied without departing
      from the scope of the invention.

              Adjacent cleat sets 28 are angularly offset with respect to one
      another, such that the axis of one cleat set is non-parallel to the axis of an
      adjacent cleat set. Each cleat set 28 has forward and rearward ends, and
      each cleat set 28 crosses the belt axis in a non-perpendicular angle. Thus,
      the front end of one cleat set is on the same side of the belt axis 26 as the
      rear end of an adjacent cleat set. The front end of each cleat set is defined
      as the end closest to the outlet pulley 22, while the rear end of each cleat
      set is defined as the end closest to the inlet pulley 20.

              Each cleat set includes a plurality of upstanding cleat members 30.
      Each cleat member 30 may be independently secured to the outer surface
      of the belt 24, or alternatively, the cleat members 30 in each cleat set 28
      can be interconnected with a base 32 which in turn is mounted on the outer
      surface of the belt 24. The mounting of the cleat sets 28 and cleat members
      30 on the belt 24 is by any convenient means. The cleat members 30 in
      each cleat set 28 are spaced apart and have parallel longitudinal axes. As
      seen in FIG. 9, the longitudinal axis of the individual cleat members 30 is
      offset with respect to the longitudinal axis of the cleat sets 28. In a preferred
      embodiment, the cleat members are oriented at approximately 55° relative
      to a side edge of the belt 24. It is understood that this angle may be varied
      without departing from the scope of the invention. The dimensions of the
      cleat members 30 may be the same or different from one another, and may
      vary depending on the width of the belt 24. Also, the spacing between the
      cleat members 30 may be equal or non-equal.

Id. at 9-10. The Abstract provides:
      An improved conveyor belt is provided for use in a tubular conveyor. The
      belt includes a plurality of cleat sets extending at a non-perpendicular angle
      across the axis of the belt. Adjacent cleat sets are offset with respect to one
      another, such that the axis of adjacent cleat sets are non-parallel. Each cleat
      set includes a plurality of spaced apart, upstanding cleat members. The
      orientation of the cleat sets helps maintain material toward the center of the
      belt, while the orientation of the cleat members eliminates vacuum behind
      the cleat members.



                                             48
    Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 48 of 51
Id. at 1. The cleat sets are shown in the following figures:




Id. at 7. Meridian argues that nothing in the claim language or intrinsic evidence limits
the first and second set of cleats to a “distinct” group of cleats and that Unverferth’s
proposed construction reads limitations into the claims that improperly restrict the claim
terms to the preferred embodiment shown in the figures.           Unverferth argues that
Meridian’s proposed construction is incorrect because it is inconsistent with the ordinary
meaning of the claim language, renders surrounding claim language superfluous and
effectively reads out claim limitations from the claims.
      I agree with Unverferth that “a first set of cleats” and “a second set of cleats”
should be construed as “a first distinct group of cleats” and “a second distinct group of
cleats.” To allow overlap between the two groupings would defeat the purpose of
distinguishing between a first set and a second set. See Becton, Dickinson & Co. v. Tyco
Healthcare Grp., 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists elements
separately, the clear implication of the claim language is that those elements are distinct
components of the patented invention.”) (internal quotations omitted). Construing the



                                            49
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 49 of 51
sets to be “distinct” does not necessarily limit the invention to the preferred embodiment
but it is consistent with the claim language in describing two separate sets. Nothing in
the specification suggests that the first set and second set could be grouped in such a way
that they would have cleat members in common, as Meridian’s proposed construction
would allow. Indeed, the specification refers to the components of each set and their
relation to one another, never suggesting that the sets are anything other than separate
and distinct. To conclude that a set is merely comprised of a “plurality” of cleat members
ignores the distinctions between the two separate sets as set forth in the claims and
specification. For these reasons, I find that “a first set of cleats” and “a second set of
cleats” should be construed as “a first distinct group of cleats” and “a second distinct
group of cleats.”


                                    V.   CONCLUSION
         For the reasons set forth herein, the court’s final constructions of the disputed
terms and phrases are set out below:

                  Term/Phrase                              Court’s Construction
  Base                                           Ordinary and customary meaning, no
                                                 construction necessary
  Vertical                                       Generally upright
  Horizontal                                     Generally side-to-side
  Parallel                                       Side-by-side separated by generally the
                                                 same distance
  Below                                          Under
  Locking mechanism                              Ordinary and customary meaning, no
                                                 construction necessary
  First conveyor axis of rotation                Ordinary and customary meaning, no
                                                 construction necessary
  First axis of rotation                         Ordinary and customary meaning, no
                                                 construction necessary
  Second axis of rotation                        Ordinary and customary meaning, no
                                                 construction necessary



                                            50
     Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 50 of 51
Third axis of rotation                           Ordinary and customary meaning, no
                                                 construction necessary
Lock bars on the bed                             Lock bars attached to or near the bed
Pivotally connected                              Pivotally attached to
Pins on the bed                                  Pins that are operatively connected to the
                                                 bed
Operatively connected                            Connected, even if not directly
Extends laterally away from the first            Extends from the side of the first sidewall
sidewall
A first set of cleats and a second set of        A first distinct group of cleats and a
cleats                                           second distinct group of cleats


     IT IS SO ORDERED.
     DATED this 20th day of April, 2020.




                                        __________________________
                                        Leonard T. Strand, Chief Judge




                                            51
   Case 5:19-cv-04005-LTS-KEM Document 70 Filed 04/20/20 Page 51 of 51
